DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, 8-20 are pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 6 and 12 recite the limitations "the uplink period" and “the downlink period” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US# 2016/0353436 hereinafter referred to as Au) in view of Kim et al. (US# 2017/0149547 hereinafter referred to as Kim).

	RE Claim 1, Au discloses a base station that switches between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10), the base station comprising: 
See Au FIG 1 – base station with transmitter) a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	a receiver configured to receive a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and receive the first response signal for the first signal in a second frequency band different from the first frequency band (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).
	Au does not specifically disclose the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal and a first transmission timing of a first response signal for the first signal; or
	The second frequency band is used for only uplink.
	However, Kim teaches of the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal (See Kim FIG 11; [0209] – including first MCS in control area for first signal) and a first transmission timing of a first response signal for the first signal (See Kim FIG 11; [0170] – including scheduling information for first response signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system See Kim [0006]-[0010]). 
	Au, modified by Kim, does not specifically disclose
	The second frequency band is used for only uplink.
	However, since Au already teaches that the second frequency band is used to send uplink transmissions (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages), having the second frequency band only be used for uplink would be obvious as this is merely intended use (i.e. all of the configurable time intervals in the second frequency could be set to be uplink transmissions). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.
 
	RE Claim 3, Au, modified by Kim, discloses a base station, as set forth in claim 1 above, wherein the first response signal for the first signal indicates either Acknowledgement (ACK) or Negative Acknowledgement (NACK) (See Au [0049] – response signals include ACK/NACK).  

Claim 4, Au, modified by Kim, discloses a base station, as set forth in claim 1 above, wherein the first response signal for the first signal includes Acknowledgement (ACK) or Negative Acknowledgement (NACK) indicating whether the first signal in the first downlink period is correctly received (See Au [0049] – response signals include ACK/NACK).

	RE Claim 6, Au discloses a terminal that switches between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10), the terminal comprising: 
	a receiver that receives (See Au FIG 1 – terminal with receiver) a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period among the uplink period and the downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	a transmitter configured to transmit a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and transmit the first response signal for the first signal in a second frequency band different from the first frequency band in the uplink period (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).

	The second frequency band is used for only uplink.
	However, Kim teaches of the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal (See Kim FIG 11; [0209] – including first MCS in control area for first signal) and a first transmission timing of a first response signal for the first signal (See Kim FIG 11; [0170] – including scheduling information for first response signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, comprising the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal and a first transmission timing of a first response signal for the first signal, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]). 
	Au, modified by Kim, does not specifically disclose
	The second frequency band is used for only uplink.
	However, since Au already teaches that the second frequency band is used to send uplink transmissions (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages), having the second frequency band only be used for uplink would be obvious as this is merely intended use (i.e. all of the configurable time 

	RE Claim 8, Au, modified by Kim, discloses a terminal, as set forth in claim 6 above, wherein the first response signal for the first signal indicates either Acknowledgement (ACK) or Negative Acknowledgement (NACK) (See Au [0049] – response signals include ACK/NACK).  

	RE Claim 9, Au, modified by Kim, discloses a terminal, as set forth in claim 6 above, wherein the first response signal for the first signal includes Acknowledgement (ACK) or Negative Acknowledgement (NACK) indicating whether the first signal in the first downlink period is correctly received (See Au [0049] – response signals include ACK/NACK).

	RE Claim 10, Au, modified by Kim, discloses a terminal, as set forth in claim 6 above, wherein the receiver that receives a designation signal designating the second frequency band as a frequency band in which the first response signal for the first signal is transmitted (See Au [0030], [0040]-[0041] – dynamically signaling to UE TTI switching type (i.e. “opposite feedback regions included in TTIs”)).

Claim 11, Au discloses a wireless communication method for a base station (See Au FIG 1 – base station) comprising: 
	switching between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10); 
	transmitting a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	receiving a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and receiving the first response signal for the first signal in a second frequency band different from the first frequency band (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).
	Au does not specifically disclose the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal and a first transmission timing of a first response signal for the first signal; or
	The second frequency band is used for only uplink.
	However, Kim teaches of the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal (See Kim FIG 11; [0209] – including first MCS in control area for first signal) and a first See Kim FIG 11; [0170] – including scheduling information for first response signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, comprising the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal and a first transmission timing of a first response signal for the first signal, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]). 
	Au, modified by Kim, does not specifically disclose
	The second frequency band is used for only uplink.
	However, since Au already teaches that the second frequency band is used to send uplink transmissions (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages), having the second frequency band only be used for uplink would be obvious as this is merely intended use (i.e. all of the configurable time intervals in the second frequency could be set to be uplink transmissions). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.

Claim 12, Au discloses a wireless communication method for a terminal (See AU FIG 1 – terminal) comprising: 
	switching between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10);4Application Number 16/235,293 Attorney Docket FJSI 8438Response to Non-Final Office Action dated September 16, 2019
	receiving a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period among the uplink period and the downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	transmitting a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and transmitting the first response signal for the first signal in a second frequency band different from the first frequency band in the uplink period (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).
	Au does not specifically disclose the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal and a first transmission timing of a first response signal for the first signal; or
	The second frequency band is used for only uplink.
	However, Kim teaches of the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal (See Kim FIG 11; [0209] – including first MCS in control area for first signal) and a first See Kim FIG 11; [0170] – including scheduling information for first response signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, comprising the first control signal including a first information regarding a first modulation and coding scheme (MCS) for the first signal and a first transmission timing of a first response signal for the first signal, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]). 
	Au, modified by Kim, does not specifically disclose
	The second frequency band is used for only uplink.
	However, since Au already teaches that the second frequency band is used to send uplink transmissions (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages), having the second frequency band only be used for uplink would be obvious as this is merely intended use (i.e. all of the configurable time intervals in the second frequency could be set to be uplink transmissions). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.

Claim 13, Au, modified by Kim, discloses a base station, as set forth in claim 1 above, wherein the base station switches between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
	the transmitter transmits a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal (See Kim FIG 11; [0168]-[0176], [0209] – i.e. transmitting scheduling information including MCS [0209] to STA4 or STA5) and a second transmission timing of a second response signal for the third signal in the second downlink period in the third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and
	the receiver receives the second response signal for the third signal in the second frequency band (See Kim FIG 11; [0168]-[0176] – base station receiving ACK signals in first channel).

	RE Claim 14, Au, modified by Kim, discloses a terminal, as set forth in claim 6 above, wherein the terminal switches between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
	the receiver receives a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal (See Kim FIG 11; [0168]-[0176], [0209] – i.e. receiver receiving scheduling information including MCS [0209] at STA4 or STA5) and a second transmission timing of a second response signal for the third signal5Application No. 16/235,293Attorney Docket No. FJSI 8438 in the second downlink period in the third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and
	the transmitter transmits the second response signal for the third signal in the second frequency band (See Kim FIG 11; [0168]-[0176] – station transmitting ACK signals in first channel).

	RE Claim 15, Au, modified by Kim, discloses a method, as set forth in claim 11 above, comprising: 
	switching between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
See Kim FIG 11; [0168]-[0176], [0209] – i.e. transmitting scheduling information including MCS [0209] to STA4 or STA5) and a second transmission timing of a second response signal for the third signal in the second downlink period in a third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and 
	receiving the second response signal for the third signal in the second frequency band (See Kim FIG 11; [0168]-[0176] – base station receiving ACK signals in first channel).

	RE Claim 16, Au, modified by Kim, discloses a method, as set forth in claim 12 above, comprising: 
	switching between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
	receiving a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal (See Kim FIG 11; [0168]-[0176], [0209] – i.e. receiver receiving scheduling information including MCS [0209] at STA4 or STA5) and a second transmission timing of a See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and 
	transmitting the second response signal for the third signal in the second 6Application No. 16/235,293Attorney Docket No. FJSI 8438 frequency band (See Kim FIG 11; [0168]-[0176] – station transmitting ACK signals in first channel).

	RE Claim 17, Au, modified by Kim, discloses a base station, as set forth in claim 1 above, wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).

	RE Claim 18, Au, modified by Kim, discloses a terminal, as set forth in claim 6 above, wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).

Claim 19, Au, modified by Kim, discloses a method, as set forth in claim 11 above, wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).

	RE Claim 20, Au, modified by Kim, discloses a method, as set forth in claim 12 above, wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US# 2016/0353436 hereinafter referred to as Au) in view of Kim et al. (US# 2017/0149547 hereinafter referred to as Kim) and Ihm et al. (US# 2011/0032897 hereinafter referred to as Ihm).

	RE Claim 5, Au, modified by Kim, discloses a base station, as set forth in claim 1 above, further comprising:2Application Number 16/235,293Attorney Docket FJSI 8438
	Response to Non-Final Office Action dated September 16, 2019a generator that generates a designation signal designating the second frequency band as a frequency band in which the first response signal for the first signal See Au [0030] – generating signaling to UE for configuring TTIs), wherein
	the transmitter transmits the designation signal in a frequency band (See Au [0030], [0040]-[0041] – dynamically signaling to UE TTI switching type (i.e. “opposite feedback regions included in TTIs”)).
	Au, modified by Kim, does not specifically disclose transmitting the designation signal in the first frequency band.
	However, Ihm teaches of transmitting the designation signal in the first frequency band (See Ihm Background; Summary; FIG 1; [0026]-[0028], [0042] – base station transmits ACK channel position information to MS in first DL signal to MS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Kim, comprising transmitting the designation signal in the first frequency band, as taught in Ihm. One is motivated as such in order to save on resource consumption (See Ihm Summary).

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Kim reference).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477